IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
SUMMER GORMAN PLAINTIFF
v. CIVIL ACTION NO. 3:16-cv-00204-GHD-JMV
STATE OF MISSISSIPPI; et al. DEFENDANTS

ORDER GRANTING IN PART DEFENDANT TUNICA COUNTY’S
MOTION TO SET ASIDE ENTRY OF DEFAULT

Presently before the Court is the Defendant Tunica County, Mississippi’s motion to set
aside Clerk’s entry of default [56]. Upon due consideration, the Court finds that the motion,
other than the merits-based request contained therein that the Plaintist claim against this
Defendant be dismissed, is well taken and shall be granted.

On September 9, 2016, the Plaintiff filed the Complaint [l] in this case. Defendant
Tunica County disputes whether it was properly served with process, but in any event, on March
8, 2019, the Plaintiff filed a Motion for Entry of Default [52], and on March 11, 2019, the Clerk
entered an Entry of Default as to Defendant Tunica County [53].

Defendant Tunica County has now filed the present motion to set aside the Clerk’s entry
of default, requesting, inter alia, that the entry of default be set aside. The Plaintiff has not
responded to the motion.

The Fifth Circuit set forth the pertinent law with respect to entries of default as follows:

Under Rule 55, a district court “may set aside an entry of default
for good cause.” FED. R. CIV. P. 55(c). The language of this rule
is discretionary, and “the decision to set aside a default is
committed to the sound discretion of the trial court.” In re
Dierschke, 975 F.2d 181, 183 (5th Cir. 1992). Furthermore,
district courts generally should grant motions to set aside a default
unless the default was willful, the plaintiff will be prejudiced, or

the defendant has no meritorious defense. See id. at 183-84;
Um`ted States v. One Parcel of Real Prop., 763 F.Zd 181, 183-84

(5th Cir. 1985). This is because “courts universally favor trial on
the merits.” Dierschke, 975 F.2d at 183 (internal quotation marks
omitted).

Moreno v. LG Elecs., USA Inc., 800 F.3d 692, 698 (5th Cir. 2015).

Based on the foregoing, the Court finds that Defendant Tunica County’s motion to set
aside the Clerk’s entry of default in the case sub judice should be granted - the Defendant has
indicated that its failure to file a responsive pleading was not willful; the Plaintiff will not be
prejudiced by the setting aside of the entry of default; and there is no indication that the
Defendant does not have a meritorious defense to the Plaintiff"s claim.

ACCORDINGLY, Defendant Tunica County’s motion to set aside entry of default [56] is
GRANTED IN PART - the portion of the motion seeking to have the Clerk’s Entry of Default

set aside is GRANTED; the remaining requests for relief contained within Defendant’s motion

are DENIED.

,¢’
THIS, the clay of May, 2019.

.JL /J. S¢a._."'~' g._\.,

SENIOR U.S. DISTRICT JUDGE

